  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 1 of 37 PageID #:696



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


WORD SEED CHURCH, et al.,

                        Plaintiffs,                   Case No. 20 C 7725

            v.                                    Judge Harry D. Leinenweber

VILLAGE OF HAZEL CREST,

                         Defendant.



                         MEMORANDUM OPINION AND ORDER

     Plaintiffs the Word Seed Church and Civil Liberties for Urban

Believers motion for a preliminary injunction and a declaratory

judgment, pursuant to FED. R. CIV. P. 57 and 65 (Dkt. No. 4) is

denied.

                                 I.      BACKGROUND

     Plaintiffs the Word Seed Church and Civil Liberties for Urban

Believers    filed      this   motion     seeking     a   preliminary    injunction

pursuant    to   Rule    65    and   a   declaratory      judgement     pursuant   to

Rule 57. Plaintiffs allege that the Zoning Ordinance governing

land use in the Village of Hazel Crest (the “Village” or “Hazel

Crest”) unreasonably limits their First Amendment Free Exercise

rights,     as   protected       under      the     Religious    Land      Use     and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc, et.

seq., and the Fourteenth Amendment’s Equal Protection Clause and
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 2 of 37 PageID #:697



is causing them serious, irreparable harm. The facts necessary to

resolve Plaintiffs’ motion are set forth below.

                                   A.    The Parties

                            1.    The Word Seed Church

       The Word Seed Church is a seven-member congregation in the

south suburbs of Chicago. (Compl. ¶ 7, 13, Dkt. No. 1.) From its

founding in 2000, until 2012, Word Seed met and worshipped at the

home of its former Pastor, Katherine Brownlee. (Id. ¶ 15.) In 2012,

Word Seed purchased property in south suburban Markham, Illinois,

but was forced to sell that property in 2017 as a result of business

redevelopment in the City of Markham. (Id. ¶ 17.) Following the

sale   of    the   Markham       property,      Word   Seed   resumed   meeting    and

worshipping in Pastor Brownlee’s home, and in 2018 moved its

congregation to the home of its current pastor, Keinon Washington.

(Id. ¶¶ 18–19.) Word Seed has renewed its search for a permanent

facility and intends to buy property in Hazel Crest or one of the

surrounding south suburbs of Chicago, Illinois. (Compl. ¶ 27.)

                   2.   Civil Liberties for Urban Believers

       The   Civil      Liberties       for    Urban   Believers   (“CLUB”)   is    an

“unincorporated         association       of    churches.”    (Compl.   ¶   7.)   CLUB

“exists to promote the religious liberty of urban churches and

believers.” (Id.) Word Seed is a member of CLUB. (Id.)




                                          - 2 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 3 of 37 PageID #:698



                     B.   Village of Hazel Crest’s Zoning
                           Regulations and Procedures

                    1.    Overview of the Zoning Ordinance

      Hazel       Crest   adopted   the     current    version    of   its   Zoning

Ordinance on January 29, 1997. (Zoning Ordinance at 1, Sawyer

Decl., Ex. 1, Dkt. No. 18-1.) The Zoning Ordinance lists a variety

of purposes including to “promote and to protect the public health,

safety, morals, comfort, convenience, and the general welfare of

the people” of Hazel Crest and to “protect residential, business,

and   manufacturing        areas    alike    from     harmful    encroachment    by

incompatible uses and to insure no land shall be usurped by

inappropriate uses.” (Id.) To achieve these objectives, Hazel

Crest’s Zoning Ordinance divides the Village into the following

districts:

              •      4 residential districts (R-0, R-1, R-2, R-3);

              •      1 “Special Planned Development” district (SPD);

              •      1 office, research and compatible use district
                     (M-OR);

              •      2 business districts (B-1, B-2); and

              •      1 limited manufacturing (M-1)

(Id. at 15–29; Zoning Map, Compl., Ex. B, Dkt. No. 15-3.) For each

district, the Zoning Ordinance sets out certain specifications

such as, minimum lot area (see, e.g., Zoning Ordinance § 7.3 (c)),

building height (see, e.g., id. § 7.3(f)), and the size of a


                                       - 3 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 4 of 37 PageID #:699



building’s front, side, and rear yards. (See, e.g., id. §§ 7.3(h)–

(j).)

     In addition to the land and building size requirements, the

Zoning Ordinance also sets out permitted and special uses within

each district. The Zoning Ordinance defines a “permitted use” as

a purpose or activity “which may be lawfully established in a

particular district or districts, provided it conforms with all

requirements, regulations and performance standards (if any) of

such district.” (Id. at 9.) A “special use” is a purpose or

activity “which because of its unique characteristics cannot be

properly classified as a permitted use in any particular district

or districts.” (Id.) Authorization to engage in a special use “may

or may not be granted” after Hazel Crest has considered “the impact

of such use upon neighboring land” and “the public need for the

particular use at the particular location.” (Id.) Finally, based

upon an occupant’s use of the property, the Zoning Ordinance

prescribes additional requirements for the building or property.

Article XIII also sets out regulations for off-street parking,

including the location of such parking, the size of each parking

space, and the number of spots needed for particular building uses.

(Id. § 12.2.)




                                    - 4 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 5 of 37 PageID #:700



               2.    The “Special Use” Approval Process

     Occupants wishing to operate an enumerated special use in one

of Hazel Crest’s districts must obtain a special use permit.

Permits are issued only after land users submit a special use

application     to   the     Village’s        Zoning   Administrator.        (Id.

§ 13.8(D).)    The   special    use    application     is   reviewed    by    the

Village’s 9-person Planning and Zoning Commission (the “Zoning

Commission”). (Id. §§ 13.3(A), 13.8(E).) The Zoning Commission

then prepares a written report outlining their findings, which

must address the following:

         (1)   That   the establishment,    maintenance,   or
         operation of the special use will not be detrimental
         to or endanger the public health, safety, morals,
         comfort or general welfare.

         (2)   That the special use will not be injurious to
         the use and enjoyment of other property in the
         immediate   vicinity  for   the   purposes  already
         permitted, nor substantially diminish and impair
         property values within the neighborhood.

         (3)   That the establishment of the special use will
         not impede the normal and orderly development and
         improvement of surrounding property for uses
         permitted in the district.

         (4)   That   adequate   utilities,  access   roads,
         drainage and/or other necessary utilities have been
         or are being provided.

         (5)   That adequate measures have been or will be
         taken to provide ingress and egress so designed as
         to minimize traffic congestion in the public
         streets.




                                      - 5 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 6 of 37 PageID #:701



             (6)   That the special use shall in all other
             respects conform to the applicable regulations of
             the district in which it is located, except as such
             regulations may in each instance be modified by the
             village board pursuant to the recommendations of the
             planning and zoning commission.
             (7)   Each adult use shall be a minimum of one
             thousand (1,000) feet from the property line of
             another adult use.

             (8)   Each adult use shall be a minimum of one
             thousand (1,000) feet from any previously existing
             church, school, library, park or other publicly
             operated recreational facility.

             (9)   All distances specified shall be measured by
             following a straight line, without regard to
             intervening structures, from the nearest point on
             the property line or zoning district boundary line
             from which the proposed use is to be separated to
             the nearest point of the property on which the
             proposed use is to be located.

             (10) No alcoholic beverages shall be sold, served
             or consumed within the premises of an adult use.

(Id.   §§     13.3(B),   13.8(E).)     The    Zoning    Commission’s     written

recommendation is submitted to the Village Board of Trustees (Id.

§ 13.3(B).) Following a public hearing, the Village Board of

Trustees will authorize or deny the proposed special use. (Id.)

                                3.    Churches

       Hazel Crest’s Zoning Ordinance expressly prohibits church

services in all business districts. (Id. at 19.) Churches are not

listed as a permissible or special use in the residential district

R-0,   the    “Special   Planned     Development”      district,   the   office,




                                      - 6 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 7 of 37 PageID #:702



research and compatible use district, or the limited manufacturing

district. (Id.at 15, 22–29.)

     Churches    are   permitted     as   a   special   use   in   residential

districts R-1, R-2, and R-3. (Id. 15–19.) As a special use,

Churches operating in R-1, R-2, and R-3 must maintain a floor area

ratio—the ratio of the building’s area to the total area of the

land—of no more than .6. (Id. §§ 7.3(E), 7.4(E), 7.5(E).) In

districts R-1 and R-2, all special use buildings more than 35 feet

tall must increase the size of their front, side, and back yards

by two (2) feet, for every one (1) foot over 35 feet. (Id.

§§ 7.3(k), 7.4(k).) No such change in yard size is required in

district R-3. (Id. § 7.5.) Finally, churches must provide one (1)

off-street parking space for every seven (7) seats in its building.

(Id. § 12.2(J)(10).)

                          4.   The 2008 Amendment

     Hazel Crest has provided a copy of Ordinance 07-2008, entitled

“An Ordinance Amending the Hazel Crest Zoning Ordinance by Amending

the Permitted and Special Uses in the B-2 Zoning District.” (2008

Zoning Amend. at 4–5, Sawyer Decl., Ex. 1-A, Dkt. No. 18-2.) The

2008 Amendment removes a number of permitted and special uses from

the business districts, including art galleries, funeral parlors,

meeting halls, daycare centers, libraries, recreational buildings




                                    - 7 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 8 of 37 PageID #:703



and community centers. (Compare Zoning Ordinance at 20–22 with

2008 Zoning Amend. at 3–4.)

     According     to   the    Village,     this    amendment     “was    never

codified.” (Supp. Resp. at 3, Dkt. No. 17.) The 2008 Amendment is,

however, part of the record in River of Life Kingdom Ministries v.

Vill. of Hazel Crest, Ill., 2008 WL 4865568, at *2–*3 (N.D. Ill.

2008). In River of Life, the district court concluded that the

2008 Amendment was “entitled to a presumption of validity” because

Hazel Crest made a “prima facie showing” that the Village complied

with the legal requirements for amending the Zoning Ordinance. Id.

at *3. The district court, and later the Seventh Circuit on appeal,

considered the 2008 Amendment when ruling on the River of Life

Kingdom Ministries’ motion for a preliminary injunction. See River

of Life Kingdom Ministries v. Vill. of Hazel Crest, Ill., 585 F.3d

364, 369 (7th Cir. 2009) (“River of Life I”) reh'g en banc sub

nom. River of Life Kingdom Ministries v. Vill. of Hazel Crest,

Ill., 611 F.3d 367, 373–74 (7th Cir. 2010) (en banc) (“River of

Life II”).

                  5.    Deposition of Elliot Eldridge

     On February 19, 2021 and February 24, 2021 Plaintiffs deposed

Elliot Eldridge, the Building and Zoning Administrator for the

Village of Hazel Crest. Mr. Eldridge’s testimony was taken in

response to questions posed by the Court after review of the



                                    - 8 -
     Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 9 of 37 PageID #:704



parties’ briefing on this motion for a preliminary injunction.

(See 2/10/21 Minute Entry, Dkt. No. 23.).

       Mr. Eldridge testified that the purpose of Hazel Crest’s

Zoning Ordinance is to ensure that land use does not adversely

impact “the citizens or the properties around it.” (2/19/21 Tr. at

6,    Dkt.   No.    26.)   Mr.   Eldridge    explained     that   the   Village’s

secretary is responsible for codifying changes to the Zoning

Ordinance. (Id. at 51.) He could not explain, however, the reason

that the 2008 Amendment had not been codified. (Id.)

       Mr. Eldridge also testified regarding the special use permit

application process. Mr. Eldridge stated that there is a $400

application fee but could not testify as to the expenses that may

be incurred by an applicant to prepare their application. (Id. at

15–17.)      Once   submitted,     a   special   use   permit     application       is

circulated to the Zoning Commission for their review, after which

a public hearing is scheduled. (Id. at 15–16.) Prior to the public

meeting, applicants are required to provide notice of their special

use permit application to all residents within 250 feet of the at-

issue property. (Id. at 14–15.)

       At the public hearing before the Zoning Commission, the

special use applicant presents their proposed land use and may

receive questions from the Zoning Commission. (Id. at 17.) The

hearing is also open to the public, who may voice their opinions



                                        - 9 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 10 of 37 PageID #:705



on the proposal. (Id. at 20.) If the Zoning Commission has follow-

up requests the applicant will need to return for a follow-up

hearing. (Id. at 18.) After evaluating the proposed special use,

the Zoning Commission makes a recommendation to the Board of

Trustees     on   whether     to    approve   the     application.      (Id.   17–18)

Applicants must then appear before the Village Board of Trustees,

who   will    vote     to   approve     or    deny    the     special   use    permit

application. (Id. at 17-18.)

      The Zoning Commission meets monthly and the Village Board of

Trustees meets twice per month, providing regular opportunities

for applicants to present their materials and move the process

forward. (Id. at 18–19.) According to Mr. Eldridge, the total time

needed to secure approval for a special use permit depends on the

completeness      of    the        information   submitted        to    the    Zoning

Commission. (Id.) During Mr. Eldridge’s five-year tenure, four

special    use    permit    applications       have    come    before    the   Zoning

Commission. (Id. at 32.) During this time, only one special use,

a sign, was approved and moved forward. (Id. at 34.) The approval

process for the sign took “a couple [of] months.” (Id.) The other

special uses considered by the Zoning Commission included an

application for a strip mall which was not recommended to the

Village Board after two Zoning Commission meetings. (Id. at 33,

79) and an application related to a daycare facility which was



                                        - 10 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 11 of 37 PageID #:706



withdrawn following just one Zoning Commission meeting. (Id. at

33–34, 77–78.) Finally, Mr. Eldridge explained that a special use

permit application for a cell tower was pending for approximately

six months because many citizens attended the public hearings and

the Zoning Commission had significant follow-up questions. (Id.

33, 78–79.) Mr. Eldridge stated that the special use permit for

the cell tower was initially approved, but the applicant made some

subsequent procedural errors that required resubmission, and that

resubmitted application was not approved. (Id. at 78.)

     Mr. Eldridge also explained that the Village allows land users

to propose amendments to the Zoning Ordinance. (Id. at 131–32.) A

“text   amendment”     revises     the   Zoning   Ordinance,     to   permit      a

particular use or activity. (Id.) At a hearing on March 16, 2021,

counsel for Hazel Crest also identified a “MAP amendment” which

rezones a specific piece of property to permit a particular use or

activity. (3/16/21 Tr. at 11.) According to Mr. Eldridge, the

amendment process is similar to a special use permit application.

An amendment is first proposed to the Zoning Commission. (2/19/21

Tr. at 131–32.) The Zoning Commission will review and make a

recommendation to the Village Board of Trustees. (Id.) During the

March 16, 2021 hearing, counsel for Hazel Crest further explained

that in his experience zoning amendments are commonplace in most

communities,    however    Hazel    Crest    is   “something    of    a   dormant



                                    - 11 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 12 of 37 PageID #:707



community because there is not much development activity one way

or another.” (3/16/21 Tr. at 11–12.)

     During his deposition, Mr. Eldridge identified 15 churches

currently operating in Hazel Crest. (Id. at 51.) Fourteen of the

fifteen   churches     are    located    in    Hazel    Crest’s    residential

districts. (Id. at 101–19). The final church, Valley Kingdom

Ministries, is located in an industrial park. (Id. at 101.) The

churches operating in Hazel Crest do so in a variety of facilities,

from large venues, to small constructed structures, to converted

homes, and a condominium. (Hazel Crest Church Photos, 2/19/21 Dep.

Tr., Def. Ex. 3, Dkt. No. 26-2.) Mr. Eldridge also explained that

Hazel Crest operates a Clergy Committee which is comprised of

churches in the Village that make recommendations to the Village

Board for advancing spiritual morale in the community. (2/19/21

Tr. at 119–20.)

     Mr. Eldridge testified that under the Zoning Ordinance all

property zoned as R-1, R-2, and R-3 is eligible for a special use

permit to operate a church. (Id. at 102–03.) He further explained

that he understood there to be dozens of vacant lots in the R-1,

R-2, and R-3 districts. (Id.) Mr. Eldridge also reviewed a map of

available residential properties, for which Word Seed could apply

for a special use permit. (Id. at 41–44.) Mr. Eldridge later

identified two churches, Bethel Apostolic Church and Greater Faith



                                    - 12 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 13 of 37 PageID #:708



Pentecostal    Church,     that   may   no   longer   be   active    and   whose

buildings could be of use to Word Seed. (Id. at 104, 108–09.) Mr.

Eldridge further stated that potential land users wishing to locate

in Hazel Crest can meet with the Village manager to “discuss their

location and what they want[] to do.” (Id. at 87.)

     Finally, Mr. Eldridge explained that he understood Word Seed

had reached out to Hazel Crest regarding the property located at

1822 W. 170th St. (Id. at 170.) The building was previously used

as a post office and then was remodeled to be used as a daycare

facility,   using    Tax   Increment    Financing     (TIF)    funds,   meaning

public funds were invested into the renovations in an effort to

assist with Hazel Crest’s revitalization efforts. (Id. at 133–34.)

Because Hazel Crest invested public funds in the property to drive

commerce, the Village advised that it would not consider allowing

a church to operate at that location. (Id. at 134.) According to

Mr. Eldridge, there has been no additional contact between Word

Seed and Hazel Crest. (Id.)

                            II.   LEGAL STANDARD

     Rule 65 governs the entry of a preliminary injunction. FED.

R. CIV. P. 65. A preliminary injunction is an “extraordinary and

drastic remedy” that is available only when “the movant, by a clear

showing, carries the burden of persuasion.” Goodman v. Ill. Dep't

of Fin. & Prof'l Reg., 430 F.3d 432, 437 (7th Cir. 2005) (quoting



                                    - 13 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 14 of 37 PageID #:709



Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)) (emphasis in

original). A party seeking a preliminary injunction must establish

four elements: (1) a likelihood of success on the merits; (2) the

movant will suffer irreparable harm in the absence of preliminary

relief; (3) the balance of equities tips in the movant’s favor;

and (4) an injunction is in the public interest. Ill. Republican

Party v. Pritzker, 973 F.3d 760, 762 (7th Cir. 2020) (quoting

Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). To

establish a likelihood of success on the merits the movant “need

not show that it definitely will win the case,” but the “mere

possibility of success is not enough.” Id. at 762–63. The Court

reviews the record before it, including “memoranda, depositions,

affidavits, exhibits and testimony of witnesses submitted by the

parties in support of their respective positions” to determine

whether the movant met their burden. Thomas Nelson Inc. v. Henry

Regnery Co., 375 F.Supp. 335, 339 (N.D. Ill. 1974).

     If Plaintiffs establish a likelihood of success on the merits,

the Court will weigh the remaining factors. Factors 2, 3, and 4

“are interdependent: the greater the likelihood of success on the

merits, the less net harm the injunction must prevent in order for

preliminary relief to be warranted.” Judge v. Quinn, 612 F.3d 537,

546 (7th Cir.2010). Consequently, these factors are not weighed in

isolation. Instead, the Court applies a “sliding scale” approach



                                    - 14 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 15 of 37 PageID #:710



under which “the more likely the plaintiff will succeed on the

merits, the less the balance of irreparable harms need favor

plaintiff's position.” Turnell v. Centimark Corp., 796 F.3d 656,

662 (7th Cir. 2015). This analysis “is not mathematical in nature,

rather   it   is    more   properly     characterized      as    subjective    and

intuitive, one which permits district courts to weigh the competing

considerations and mold appropriate relief.” Ty, Inc. v. Jones

Group,   Inc.,     237   F.3d   891,   895–96    (7th   Cir.    2001)   (internal

quotation marks and citations omitted).

      Rule 57 governs declaratory judgments. FED. R. CIV. P. 57. The

Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., further gives

the   Court   discretion    to    “declare      the   rights    and   other   legal

relations of any interested parties seeking such a declaration.”

28 U.S.C. § 2201. The Court has broad discretion to hear a

declaratory judgment action and should do so where the resolution

will “clarify[] and settl[e] the legal relations at issue and . . .

terminate and afford relief from the uncertainty, insecurity, and

controversy giving rise to the proceeding.” Tempco Elec. Heater

Corp. v. Omega Eng'g, Inc., 819 F.2d 746, 749 (7th Cir. 1987)

(internal quotation marks omitted).

                                III.    DISCUSSION

      Plaintiffs seek to preliminarily enjoin Hazel Crest from

enforcing various restrictions on religious land use and ask the



                                       - 15 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 16 of 37 PageID #:711



Court to declare that the Zoning Ordinance violates the RLUIPA and

the   Fourteenth     Amendment.       In   response,     Defendant      challenged

Plaintiffs’ standing to bring the underlying lawsuit. The Court

analyzes each argument below, beginning with the threshold issue

of Plaintiffs’ standing.

                                 A.    Standing

      The authority of this Court extends only to actual cases and

controversies, as defined by Article III of the U.S. Constitution.

U.S. Const. art. III, § 2, cl. 1. The standing doctrine defines

what makes an action a case or controversy and thus justiciable

under Article III. Lujan v. Def. of Wildlife, 504 U.S. 555, 560

(1992). Standing has three elements: (1) an “injury in fact”; (2)

a causal connection between the injury and the complained of

conduct; and (3) a likelihood that the injury will be redressed by

a favorable decision. Id. The parties only dispute whether the

Plaintiffs have established an injury in fact. Word Seed and CLUB,

as the parties “invoking federal jurisdiction bear[] the burden of

establishing these elements.” Id. at 561. Both have met this

burden.

                           1.   The Word Seed Church

      Word   Seed    has   standing        to    bring   the    instant    action.

Article III requires that Word Seed’s complained of injury be

“concrete    and    particularized”        and    “actual      or   imminent,   not



                                      - 16 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 17 of 37 PageID #:712



conjectural or hypothetical.” Susan B. Anthony List v. Driehaus,

573 U.S. 149, 158 (2014) (quoting Lujan, 504 U.S. at 560) (internal

quotation marks omitted). Word Seed is not required to expose

itself to liability as a prerequisite to challenging Hazel Crest’s

zoning ordinance. Id. Instead, Word Seed has standing to seek pre-

enforcement review of a statute where the threat of enforcement is

imminent. Id. Word Seed meets the “injury in fact” requirement

based     on   an    alleged    future    injury     because     the     complaint

establishes:        (1)   an   intent    to   engage    in     conduct    with    a

constitutional interest; (2) the desired conduct is proscribed by

statute; and (3) there is a credible threat of prosecution. Id.

Word Seed has established each of the three elements necessary for

standing based on future injury. First, Word Seed has alleged an

intent to engage in conduct with a constitutional interest. Word

Seed intends “to purchase property in the Village of Hazel Crest”

for religious assembly and worship. (Compl. ¶ 27.) Word Seed has

even identified the property at 1822 W. 170th St. in Hazel Crest

as for sale and one that that meets the church’s needs and is

within its budget. (Id. ¶ 28.) Word Seed’s religious exercises are

protected      by   the   establishment,      free   exercise,    and     assembly

clauses of the First Amendment. U.S. Const. amend. I.

        Second, despite the church’s intent to purchase property in

Hazel Crest Word Seed’s operation of a church is at least in part



                                    - 17 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 18 of 37 PageID #:713



proscribed    by    Hazel      Crest’s    Zoning      Ordinance.      Churches    are

expressly prohibited in business districts and not listed as

permissible or special uses in residential district R-0, the

“Special Planned Development” district, the office, research and

compatible use district, or the limited manufacturing district.

(Zoning Ordinance at 15, 19, 22–29.) In addition, while churches

are   permitted     in   the   R-1,    R-2,     and   R-3   districts,     they   are

characterized as “special use” and require approval from the

Village Board of Trustees. (Zoning Ordinance at 15–19, 38.) Word

Seed, therefore, cannot operate as of right anywhere in Hazel

Crest.

      Finally, Word Seed faces a credible threat that Hazel Crest

will enforce its Zoning Ordinance. In the criminal context, the

threat of enforcement is credible “when a plaintiff's intended

conduct runs afoul of a criminal statute and the Government fails

to indicate affirmatively that it will not enforce the statute.”

Commodity Trend Serv., Inc. v. Commodity Futures Trading Comm'n,

149   F.3d   679,   687   (7th    Cir.    1998).      The   Seventh    Circuit    has

indicated that the same is true in the civil context. Citing to

the foregoing quote, the Seventh Circuit affirmed that plaintiffs

need not give government entities the opportunity to exercise their

enforcement    discretion.       Six     Star    Holdings,     LLC    v.   City   of

Milwaukee, 821 F.3d 795, 803–04 (7th Cir. 2016.) There is no



                                       - 18 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 19 of 37 PageID #:714



evidence to suggest that Hazel Crest will not enforce the Zoning

Ordinance. To the contrary, Hazel Crest has defended the ordinance

both in the briefing on the instant motion and in response to a

similar challenge in 2008. (Supp. Resp. at 2–5, Dkt. No. 114.)

River of Life II, 611 F.3d at 367.

     Because Word Seed has adequately alleged that it is likely to

experience a future injury, it has satisfied the “injury-in-fact”

requirement. Word Seed has also pled the remaining elements of

standing,    causation     and    redressability.      As    alleged    in   the

complaint, Word Seed’s inability to purchase land in Hazel Crest

is caused by the village’s zoning ordinance. (Compl. ¶ 29–43.)

Finally, Word Seed has alleged that the church has the funds to

purchase property in Hazel Crest. (Id. ¶¶ 14, 28.) Thus, if the

church successfully challenges Hazel Crest’s zoning ordinance, it

will be able to buy property, thereby addressing its alleged harm.

                 2.   Civil Liberties for Urban Believers

     CLUB also has standing to bring the instant action. The

complaint includes just a single paragraph regarding CLUB, an

association of churches to which Word Seed belongs. (Compl. ¶ 7.)

The lone allegation regarding the association does not allege that

CLUB has been directly harmed or will be directly harmed by Hazel

Crest’s zoning ordinance. (Id.) CLUB’s lack of direct harm is not

fatal, however, because “an association may have standing solely



                                    - 19 -
     Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 20 of 37 PageID #:715



as the representative of its members.” Warth v. Seldin, 422 U.S.

490, 511 (1975). An association has Article III standing on behalf

of    its   members    where:    “[1]   its   members    would    otherwise    have

standing to sue in their own right; [2] the interests it seeks to

protect are germane to the organization's purpose; and [3] neither

the     claim    asserted     nor    the   relief    requested      requires    the

participation of individual members in the lawsuit.” Hunt v. Wash.

State Apple Advert. Comm'n, 432 U.S. 333, 343 (1977).

        The elements of associational standing are present here.

First, Word Seed is a party to this action and has standing.                   Thus,

at least one CLUB member would have standing to sue in their own

right. Warth, 422 U.S. at 511 (“The association must allege that

its members, or any one of them, are suffering immediate or

threatened injury as a result of the challenged action.”). Second,

CLUB alleges that it “exists to promote religious liberty of urban

churches and believers.” (Compl. ¶ 7.) CLUB challenges Hazel

Crest’s Zoning Ordinance on the grounds that it restricts the free

exercise of religion, an interest clearly germane to the promotion

of religious liberty. See C.L.U.B. v. City of Chicago, 1996 WL

89241 at *14 (N.D. Ill. Feb. 27, 1996) (concluding CLUB’s interest

in a similar RLUIPA challenge was germane to its purpose). Finally,

Plaintiffs seek a declaratory judgment and an injunction. (Compl.

at 18–19.) This type of “prospective relief will usually inure to



                                        - 20 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 21 of 37 PageID #:716



the benefit of the members actually injured and thus” individual

member participation is typically unnecessary. Retired Chicago

Police Ass'n v. City of Chicago, 7 F.3d 584, 603 (7th Cir. 1993).

For these reasons, Word Seed and CLUB have standing to bring the

present lawsuit.

                       B.   The Preliminary Injunction

     Plaintiffs’ claims are primarily based violations of RLUIPA.

“Congress enacted RLUIPA and its sister statute, the Religious

Freedom Restoration Act of 1993 (“RFRA”), 107 Stat. 1488, 42 U.S.C.

§ 2000bb et seq., ‘in order to provide very broad protection for

religious liberty.’” Holt v. Hobbs, 574 U.S. 352, 357 (2015)

(quoting Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 693

(2014)). “RLUIPA is the latest of the long-running congressional

efforts to accord religious exercise heightened protection from

government-imposed      burdens,     consistent      with    [Supreme     Court]

precedents.” Cutter v. Wilkinson, 544 U.S. 709, 714 (2005).

     Plaintiffs’ allege that Hazel Crest impermissibly restricts

religious assembly. Specially, Plaintiffs allege that the Zoning

Ordinance: (1) violates RLUIPA’s prohibition of treating religious

assembly or institution and similar secular land uses on unequal

terms (Count I); (2) violates the Equal Protection Clause by

treating secular assembly more favorably than religious assembly

(Count   II);    (3)   violates     RLUIPA’s     prohibition      on    imposing



                                    - 21 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 22 of 37 PageID #:717



unreasonable limitations religious exercise (Counts III and V);

(4) violates RLUIPA’s prohibition on imposing regulations that

totally exclude religious assemblies (Count IV); and (5) imposes

unconstitutionally       vague      standards        granting     the   Village

impermissible discretion (Count VI). Plaintiffs only argue that

they have a reasonable likelihood of success and are therefore

entitled to a preliminary injunction based on Counts I–III.

     For the reasons set forth below, the current record does not

establish a likelihood of success on the merits on Counts I–III.

Consequently, the motion for a preliminary injunction is denied.

              1.   Count I: The RLUIPA Equal Terms Provision
                         (42 U.S.C. § 2000cc(b)(1))

     RLUIPA’s Equal Terms Provision, 42 U.S.C. § 2000cc(b)(1),

states that “No government shall impose or implement a land use

regulation    in   a   manner    that   treats   a    religious    assembly       or

institution on less than equal terms with a nonreligious assembly

or institution.” 42 U.S.C. § 2000cc(b)(1). Count I of the complaint

raises a facial challenge to the Zoning Ordinance, alleging that

Hazel Crest places religious land use “on less than equal terms

with nonreligious assembly uses” in violation of the RLUIPA Equal

Terms Provision. (Comp. ¶ 47.) To succeed on a facial challenge,

Plaintiffs must establish that “no set of circumstances exists

under with the [Zoning Ordinance] would be valid.” Wash. State

Grange v. Wash. State Republican Party, 552 U.S. 442, 449 (2008).


                                    - 22 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 23 of 37 PageID #:718



      The Seventh Circuit provides that a regulation violates the

Equal Terms Provision “only if it treats religious assemblies or

institutions less well than secular assemblies or institutions

that are similarly situated as to” the accepted zoning criteria.

River of Life II, 611 F.3d at 368, 370 (adopting a revised version

of the Third Circuit’s test for a violation of the Equal Terms

Provision of the RLUIPA). To succeed on the merits, Plaintiffs

need to demonstrate that comparable secular land uses are not

treated   the    same    “from   the   standpoint    of   an     accepted   zoning

criterion,      such     as   ‘commercial       district,’     or    ‘residential

district,’ or ‘industrial district.’” Id. at 373.

      In River of Life, the en banc Seventh Circuit ultimately

adopted the aforementioned test to scrutinize Hazel Crest’s Zoning

Ordinance—the same ordinance at issue in this litigation. In 2006,

the River of Life church purchased property in Hazel Crest’s B-2

district. River of Life I, 585 F.3d at 368. The B-2 district was,

and still is, designated as a TIF district, meaning public funds

are   invested    into    improvements     to    assist   with      revitalization

efforts. Id. Even though the Zoning Ordinance prohibits churches

from operating in business districts, the River of Life Church

applied for a special use permit. Id. at 369. The Village Board of

Trustees denied the application. Id. The River of Life Church filed

a suit and alleged, much like Plaintiffs here, that the Zoning



                                       - 23 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 24 of 37 PageID #:719



Ordinance violated RLUIPA’s Equal Terms Provision by excluding

religious    activities,       but   not      similarly     situated        secular

assemblies from the Hazel Crest business districts. Id. River of

Life also sought a preliminary injunction. Id. While the motion

for a preliminary injunction was pending before the district court,

Hazel Crest “amended its ordinance to also exclude community

centers, non-religious schools, meeting halls, art galleries, and

recreational buildings, among other uses, from zone B–2.” Id.

     The    district   court    denied     River    of   Life’s    motion    for    a

preliminary injunction, as did a 3-judge panel on the Seventh

Circuit. Id. at 369, 377. The en banc Seventh Circuit affirmed

both prior orders, concluding River of Life had a low chance of

success on the merits. River of Life II, 611 F.3d at 374. The en

banc Seventh Circuit explained that the “[e]xclusion of churches

from a commercial zone . . . is not unique to the Village of Hazel

Crest.” Id. at 373. Looking to the 2008 Amendment to the Zoning

Ordinance,    the   Seven    Circuit     concluded       that     “this    case    is

straightforward     because,     after     the     amendment    to   its    zoning

ordinance, Hazel Crest really was applying conventional criteria

for commercial zoning in banning noncommercial land uses from a

part of the village suitable for a commercial district because of

proximity to the train station.” Id. at 373–74.




                                     - 24 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 25 of 37 PageID #:720



      Word Seed and CLUB raise a nearly identical claim to the one

rejected by the Seventh Circuit in River of Life. Remarkably,

Plaintiffs fail to even acknowledge the River of Life’s dispositive

holding, let alone offer a single explanation why this Court should

reach a different conclusion. The closest Plaintiffs come is their

sur-reply, which addresses the 2008 Amendment. While the Court

acknowledges that in the intervening decade Hazel Crest has failed

to codify or even publish to its website the 2008 Amendment,

Plaintiffs sur-reply offers no evidence to suggest that the 2008

Amendment has been abandoned or has gone unenforced. Plaintiffs

are free to explore the 2008 Amendment in discovery and make

further arguments about its validity in later briefing. At this

stage,   however,    the    record    offers    no   reason   to    reject   the

previously validated 2008 Amendment, and thus the Court declines

to do so at this time. Accordingly, River of Life remains good

law, and the exclusion of religious land use from Hazel Crest’s

business     districts     still   does   not    violate    the    Equal   Terms

Provision.

      Word Seed also argues that the Zoning Ordinance permits

assembly halls outside the business district as of right, while

religious uses are either excluded or required to obtain a special

use   permit    results     in   facially     unconstitutionally      disparate

treatment. Applying the River of Life rule, the Court must analyze



                                     - 25 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 26 of 37 PageID #:721



the   zoning   criteria,    to   determine    whether     similarly    situated

secular and religious entities are treated the same. River of

Life II, 611 F.3d at 368, 370; see also Truth Found. Ministries v.

Vill. Of Romeoville, 387 F.Supp.3d 896, 916–17 (N.D. Ill. 2016)

(applying the River of Life standard). Here, Plaintiffs have only

provided a list of purportedly similar secular assembly uses that

are permitted as of right outside the business districts. (Compl.

¶ 32.) This is insufficient. To demonstrate a high likelihood of

success on the merits, Plaintiffs must offer evidence or argument

comparing the secular land uses to religious land use, such that

the Court might conclude there is unequal treatment in the zoning

designations. Without this additional evidence, the Court cannot

conclude that Plaintiffs have a high likelihood of demonstrating

that the decisions on how to treat religious land use outside the

business district were not based on neutral, land-use reasons.

                2.   Count II: The Equal Protection Clause
                        of the Fourteenth Amendment

      The Fourteenth Amendment’s Equal Protection Clause guarantees

that “No State shall make or enforce any law which shall . . .

deny to any person within its jurisdiction the equal protection of

the laws.” U.S. Const. amend. XIV § 1. Count II alleges that Hazel

Crest “does not treat similarly situated assembly uses equally” in

violation of the Equal Protection Clause. (Compl. ¶ 51.)




                                    - 26 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 27 of 37 PageID #:722



     The threshold question for constitutional challenges is the

level of scrutiny applicable to the claim. Government actions that

classify by race, alienage, or national origin “are subjected to

strict scrutiny and will be sustained only if they are suitably

tailored to serve a compelling state interest.” City of Cleburne,

Tex. v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985). Government

actions that interfere with fundamental rights, like freedom of

speech or religion, are subjected to heightened scrutiny. Vision

Church v. Vill. of Long Grove, 468 F.3d 975, 1000 (7th Cir. 2006).

An action that does not implicate a suspect class or a fundamental

right, is subject to a rational basis test. Id.

     On its face, the Zoning Ordinance does not classify property

use on the basis of race, alienage, or national origin. The Court

has already determined that the record does not suggest that the

Zoning Ordinance facially discriminates on the basis of religion.

Thus, for the purposes of this preliminary injunction motion the

Court will apply rational basis scrutiny to the Plaintiffs’ Equal

Protection claim. Id. To succeed, Plaintiffs “must demonstrate

‘governmental action wholly impossible to relate to legitimate

governmental objectives.’” Id. at 1001 (quoting Patel v. City of

Chicago, 383 F.3d 569, 572 (7th Cir.2004)). At this stage, however,

there is no such evidence on the record. The Seventh Circuit has

already recognized that Hazel Crest’s Zoning Ordinance is tied to



                                    - 27 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 28 of 37 PageID #:723



the Village’s legitimate interest in developing their business

districts. River of Life II, 611 F.3d at 373–74. Furthermore, the

record is silent as the purpose, or lack thereof, behind the zoning

decisions for the remaining districts. The Court therefore cannot

conclude     that    Plaintiffs    have     a    likelihood    of   success    as   to

Count II.

        3.    Count III: The RLUIPA Unreasonable Limits Provision
                       (42 U.S.C. § 2000cc(b)(3)(B))

     RLUIPA’s         Unreasonable        Limits       Provision,      42     U.S.C.

§ 2000cc(b)(3)(B), prohibits any “land use regulation that . . .

unreasonably        limits     religious        assemblies,     institutions,       or

structures within a jurisdiction.” 42 U.S.C. § 2000cc(b)(3)(B).

Count   III    raises    two    challenges        to   the    Unreasonable    Limits

Provision. Plaintiffs first allege that Hazel Crest’s special use

permit process “unreasonably limits religious assemblies.” (Compl.

¶ 54.) Plaintiffs also allege that the Zoning Ordinance imposes

unreasonable        limits   because   it       “exclude[s]    churches     from    all

zoning districts other than three residential districts which are

already substantially developed as residential units.” (Id. ¶ 55.)

Plaintiffs do not make clear whether Count III raises a facial or

as applied challenge to the Unreasonable Limits Provision. Even

so, given the underdeveloped record before the Court, at this stage

both challenges have a low likelihood of success on the merits.




                                       - 28 -
     Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 29 of 37 PageID #:724



        A    facial    challenge       must   establish     that     “no   set       of

circumstances exists under with the [Zoning Ordinance] would be

valid.” Washington State Grange, 552 U.S. at 449. To succeed on an

as    applied     challenge      Plaintiffs   must   establish      that   in    this

context, application of the Zoning Ordinance violates RLUIPA’s

Unreasonable Limits Provision. Truth Foundation Ministries, 387

F.Supp.3d at 910 n.4 (limiting an as applied challenge the movant’s

particular       circumstances).       When   examining    a   claim     under       the

Unreasonable Limits Provision, the legislative history advises

that “[w]hat is reasonable must be determined in light of all the

facts, including the actual availability of land and the economics

of religious organizations.’” Vision Church, 468 F.3d 975 at 990

(quoting 146 Cong. Rec. E1563 (daily ed. Sept. 22, 2000) (statement

of Rep. Canady)). For a facial challenge the Court will evaluate

what is reasonable as compared to all churches. Truth Foundation

Ministries, 387 F.Supp.3d at 913. For an as applied challenge the

Court will look to what is reasonable for small churches similarly

situated to Word Seed. Id. at 914.

        The Court first considers whether characterizing religious

use     as   a   special   use    in   districts   R-1,   R-2,     and   R-3    is    an

unreasonable limitation. As a special use churches must comply

with the special use floor area ratio, yard size, and parking

requirements in each residential zone. (Id. §§ 7.3 (e), 7.3(k),



                                        - 29 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 30 of 37 PageID #:725



7.4(k), 12.2(J)(10).) In addition, to operate as a special use in

Hazel Crest land users obtain a special use permit. (Id. § 13.)

The application for the special use permit is reviewed by the

Zoning Commission, based on the criteria set forth in the Zoning

Ordinance. (Id. §§ 13.3(B), 13.3(E).) Following a public hearing,

the Zoning Commission makes a recommendation to the Village Board

of Trustees who ultimately decide whether to approve or deny the

application.     (Id.   §   13.3(B).)     According     to   Plaintiffs,     the

totality of these limits is unreasonable and violates the RLUIPA.

     At this stage, the record offers little evidence to support

Plaintiffs’ claim that the designation of churches as a special

use in residential districts violates the Unreasonable Limits

Provision. To start, Plaintiffs’ contend that the special use

permit application process is “onerous and highly discretionary”

and “unreasonably exposes [Word Seed] to ‘delay, uncertainty, and

expense.’” (Mem. at 13.) But the Seventh Circuit has already

rejected generic assertions that a special use permit application

process is highly discretionary where, as is the case here, “the

Village's Zoning Regulations [] set forth the various factors to

be considered by the Board in addressing an application for a

special use.” Vision Church, 468 F.3d at 990. In addition, there

are currently more than a dozen churches operating in Hazel Crest.

Without more evidence about when and under what processes the



                                    - 30 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 31 of 37 PageID #:726



presently    operating    churches     were    established,     the   Court       is

unlikely to conclude that there is no set of circumstances where

the special use regulations present valid limitations on religious

exercise.

      The record also lacks details on the financial and time

investment necessary to complete Hazel Crest’s special use permit

application process. Plaintiffs allege that special use applicants

will need to hire experts to conduct traffic studies, engineers,

architects, and surveyors which will cost tens of thousands of

dollars and take anywhere from 6 to 12 months to complete. (Compl.

¶ 39–41.) As to timing, the only evidence on the record estimates

the   Village’s    time   to   review    and    make   a   decision    once       an

application is submitted. On that point, Mr. Eldridge testified

that timing depends on the preparedness of the applicant and

whether the Zoning Commission or the Village Board of Trustees

have any follow-up questions. (2/19/21 Tr. at 17–19.) Mr. Eldridge

further explained that while some more complex applications have

taken more than six months, it is possible that a well put together

application could receive approval on a much shorter timeline.

(Id.) Moreover, even if Plaintiffs’ estimate of 6 to 12 months for

approval    is   accurate,     the   record    presents    no   evidence    that

religious applications take longer than secular applications or

are approved at a much lower rate.



                                     - 31 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 32 of 37 PageID #:727



      Relatedly,    Plaintiffs’     also   estimate      that    a    special   use

permit application requires an investment of tens of thousands of

dollars. On its own, this estimate fails to establish unreasonable

limits. First, the record provides no documentation to support

this estimate. Second, even if the estimate is accurate, the record

does not yet establish the economics of religious organizations,

such as the cost of starting and running a church and providing

for a church congregation. Plaintiffs must establish a record that

the special use permit application cost, whether for all churches

in a facial challenge or similarly situated churches in an as

applied   challenge,     is    unreasonable.     No    such    financial   record

exists at this stage.

      Based on the underdeveloped record, the Court has no basis to

evaluate the experience of churches more generally or a smaller

subset of churches comparable to Word Seed, to determine whether

the   special    use   designation      places      unreasonable       limits     on

religious    land   use.      Consequently,    at     this    stage   Plaintiffs’

challenge to the special use designation as a violation of the

Unreasonable Limits Provision, whether facial or as applied, does

not have a high likelihood of success on the merits.

      The Court next considers whether restricting religious land

use to three residential districts is an unreasonable limitation.

Plaintiffs allege that the Zoning Ordinance unreasonably limits



                                    - 32 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 33 of 37 PageID #:728



churches by only permitting religious land use in the substantially

developed residential districts. (Compl. ¶ 55.) Plaintiffs argue

that the special use limitations imposed on churches further limit

the available properties that may be suitable for Word Seed to

purchase and develop. (Mem. at 13.) According to Plaintiffs these

limits are particularly onerous in light of Word Seed’s “size and

limited resources.” (Id. at 12)

     As to availability, Mr. Eldridge testified that there are

many vacant lots and properties that are ripe for redevelopment in

the Hazel Crest residential districts, as well as a number of

churches that may no longer be operational and may be willing to

sell their property to Word Seed. (2/19/21 Tr. at 41–42, 102–04,

108–09.) The record also establishes that the Zoning Ordinance

does not totally foreclose religious use ever being permitted

outside   the    residential      zones.      While   the   Zoning    Ordinance

currently forbids religious land use in the business districts,

Mr. Eldridge explained that land users could pursue an amendment.

(Id. at 131.) Indeed, during the March 16, 2021 hearing, Hazel

Crest’s   attorney    noted   that    “the    Village   Board   may   love   [an

amendment]. Why? Because it brings traffic to the shopping center

at times.” (3/16/21 Tr. at 21.) Word Seed appears to have attempted

to open lines of communication with respect to the property at

1822 W. 170th St. (2/21/19 Tr. at 170.) But these conversations



                                     - 33 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 34 of 37 PageID #:729



ceased when Hazel Crest stated that they would not consider a

religious use on that the property, which was redeveloped using

government TIF funds. (Id.) As Mr. Eldridge acknowledged, however,

there are various vacant properties in the business districts, not

all of which are TIF investments. (See, e.g., id. at 38, 59, 62.)

     On this record, the Court is unable to fully understand the

availability of property in Hazel Crest that would be suitable for

Word Seed. But even if it was, the record remains deficient.

Plaintiffs concede that “Hazel Crest is a mature community with

existing homes on almost every lot.” (Mem. at 13.) Plaintiffs do

not go on, however, to establish that the challenge in identifying

suitable residential land is the result of limitations imposed by

the Zoning Ordinance, and not simply the limited availability of

land in a mature community. This is true whether considered in the

context of all churches or a smaller subset of churches similarly

situated to Word Seed.

     In   addition,     the   present     record    only    includes    generic

information about the financial challenges Word Seed faces finding

property in the residential districts. This is also insufficient.

That Word Seed has an annual income of just $17,000 is just the

starting point. The Court does not look at whether the Zoning

Ordinance excludes Word Seed in its current financial state, but

whether the Zoning Ordinance effectively limits all churches, in



                                    - 34 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 35 of 37 PageID #:730



a facial challenge, or similarly situated churches, in an as

applied challenge, based on the necessary financial investment to

purchase and develop land in Hazel Crest. The record, however,

simply does not provide an estimate for the cost of buying and

developing both secular and religious use land in Hazel Crest. Nor

does it grapple with the fact that fifteen churches of various

sizes already exist in Hazel Crest, with one small enough to

operate out of a condominium. (2/19/21 Tr. at 51, 118-19.) Absent

these comparators and an acknowledgment that more than a dozen

churches have made the necessary financial investment, the Court

cannot determine whether the Zoning Ordinance is reasonable, “in

light of all the facts.” Vision Church, 468 F.3d at 990. At this

stage, the record does not support a conclusion that Plaintiffs

are likely to succeed on a facial challenge to the Unreasonable

Limits Provision.

     For     all    the    foregoing     reasons,   Plaintiffs    have    a    low

likelihood of success on Counts I–III. Having concluded that the

Plaintiffs have a low likelihood of success, the Court will not

consider the remaining preliminary injunction factors.

                            C.   Declaratory Judgment

     Plaintiffs also seek a declaratory judgement under Rule 57.

Plaintiffs    ask    the    Court   to   declare    the   following:     (1)   the

“specific provisions in the Village’s zoning ordinance, and its



                                       - 35 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 36 of 37 PageID #:731



implementation of the same as applied to religious assemblies

violate”    the     RLUIPA     and     the   Equal    Protection       Clause;      (2)

“Section 8.1 of the Village’s zoning ordinance which prohibits

church services ‘in any building designed for a business use’ is

invalid as excessively discretionary” and violates the Equal Terms

Provision and the Equal Protection Clause; and (3) “the Village’s

special    use     standards    are    unconstitutionally        vague    and      grant

unbridled discretion to Village officials.” (Mot. at 2–3, Dkt.

No. 4.)

      The Seventh Circuit has recognized that it is “well settled

that the federal courts have discretion to decline to hear a

declaratory      judgment      action,    even    though    it   is    within      their

jurisdiction.” Tempco Elec. Heater, 819 F.2d at 747. Courts have

exercised that authority where a plaintiff “seeks a declaratory

judgment    that    substantially        overlaps    its   substantive        claims.”

Vill. of Sugar Grove v. F.D.I.C., 2011 WL 3876935, at *9 (N.D.

Ill. Sept. 1, 2011). Here, Plaintiffs’ request for declaratory

relief asks the Court to declare that the Zoning Ordinance violates

the RLUIPA and the Constitution, for the same reasons alleged in

Counts     I–VI.     Because     the     declaratory       judgment      issues     are

duplicative of the substantive claims, the Court declines to hear

the   motion     for   declaratory        judgment    at    this      stage   of    the

proceeding—well before the parties have taken discovery.



                                         - 36 -
  Case: 1:20-cv-07725 Document #: 33 Filed: 04/12/21 Page 37 of 37 PageID #:732



     In addition, for the reasons set forth in Section III.B.,

supra, based on the current record Plaintiffs have a low likelihood

of success on the merits. For these same reasons, the current

record is insufficient to grant declaratory relief. For this

separate reason, the Court also declines to hear the motion for

declaratory judgment.

     For these reasons Plaintiffs’ motion for declaratory action

pursuant to Rule 57 is denied.

                              IV.    CONCLUSION

     For the reasons stated herein, Plaintiffs’ motion for a

preliminary or permanent injunction and a declaratory judgment

(Dkt. No. 4.) is denied.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 4/12/2021




                                    - 37 -
